Citation Nr: 0922409	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-02 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 
1956. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence 
demonstrates that the Veteran had no clinical manifestation 
of cardiovascular disability during active service.

2.  The preponderance of the competent medical evidence 
demonstrates that the Veteran did not have rheumatic heart 
disease during active service and has no history of rheumatic 
heart disease.

3.  The preponderance of the competent medical evidence 
demonstrates that the Veteran's current cardiovascular 
disability is in part a result of a congenital heart 
disorder, in the form of a bicuspid aortic valve, that slowly 
progressed to severe aortic valve stenosis and also resulted 
in atrial fibrillation; this condition did not worsen beyond 
natural progress during active service, and was first 
clinically manifested over one year after discharge from 
active service.

4.  Arteriosclerosis and atherosclerotic heart disease is not 
shown until many years after active service, and is first 
documented in the claims file as of October 1984; the 
preponderance of the competent medical evidence indicates 
that the Veteran's atherosclerotic vascular disease with 
aortic atherosclerosis is not related to service or the 
Veteran's valvular abnormality.


CONCLUSION OF LAW

Cardiovascular disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 
1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. 

An August 2005 VCAA letter informed the appellant of what 
evidence was required to substantiate his claim for service 
connection for heart disability.  This letter also informed 
him of his and VA's respective duties for obtaining evidence.  
In addition, in light of the ongoing difficulties the RO was 
experiencing in obtaining the Veteran's service department 
records, such as service treatment records, he was advised by 
VA of possible alternative sources of evidence in accordance 
with its resultant heightened duty to assist the Veteran in 
development of his claim.  This included include identifying 
for the Veteran the types of alternate or collateral sources 
of evidence that may assist in substantiating his claim, such 
as statements from service medical personnel and "buddy" 
certificates or affidavits.  See Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  
 
In addition, a March 2006 notice letter from VA explained how 
a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was non-prejudicial 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter, to include in a statement of the case issued in 
January 2007.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of post-service treatment, dating as far back as 
August 1957, just slightly more than one year after discharge 
from service, and a February 2009 report of a VA expert 
medical opinion obtained at the request of the Board.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has reviewed 
such statements and concludes that he has not identified 
further relevant available evidence not already of record.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the Veteran's claim.

The Board acknowledges that the Veteran's service treatment 
records have not been obtained and associated with the claims 
file.  A May 2006 RO memorandum details the RO's efforts to 
obtain the service treatment records.  The service department 
indicated that that the Veteran's service treatment records 
were most likely destroyed in a fire.  After multiple 
attempts to obtain the records, the RO found that all efforts 
to obtain the needed military information had been exhausted, 
and that further attempts to obtain such records would be 
futile.  In light of the RO's well-documented exhaustive 
efforts, and the indication by the service department that 
the service treatment records are likely destroyed, the Board 
accepts and concurs with the RO's determination in this 
regard.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Certain chronic disabilities, to include arteriosclerosis, 
are presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The Veteran asserts that service connection is warranted for 
a cardiovascular disability.  The Veteran's medical records 
diagnose the following cardiovascular diseases: (1) aortic 
stenosis, (2) heart murmur, (3) rheumatic heart disease, (4) 
atrial fibrillation, and (5) atherosclerotic vascular disease 
with aortic atherosclerosis.  See e.g., Private Care Clinic 
Note from K.S., M.D., dated July 2006.  In addition, the 
record reflects that the Veteran has been taking Coumadin 
since undergoing an aortic valve replacement in January 1988.  
Id.

Particularly in cases where, as here, a veteran's service 
treatment records have been lost or destroyed, and more 
generally, in cases where records once in the hands of the 
government are lost, the United States Court of Appeals for 
Veterans Claims (Court) has held that the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This 
increases the VA's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran contends that he had a severe sore throat during 
service, while stationed in Alaska.  He states that a post-
service physician, Dr. Knight, told him that many service men 
had severe sore throats and rheumatic fever during the time 
period during which the Veteran served.  He indicates that he 
was told by this physician that this sore throat caused 
rheumatic fever, which in turn damaged his aortic valve.  See 
written statements of Veteran received in October 2005.

The Veteran had active service in the military from August 
15, 1954, to August 2, 1956.  The Veteran's service treatment 
records are unavailable and are presumed to have been 
destroyed in a fire.  

The Veteran's claims file contains a report of an examination 
from the Veteran's post-service employer, dated August 28, 
1957, in which he was diagnosed with a cardiac murmur.  The 
claims file also contains a report of a chest X-ray 
examination, dated in August 1957, which is negative for 
pathology and shows the Veteran's heart and great vessels to 
be within normal limits.  

The Veteran was subsequently seen in September 1957, by 
N.P.K., M.D., at the request of his employer, for an 
evaluation of possible heart disease.   The report of this 
examination notes that the Veteran had been discharged from 
the Army one year prior and states that no mention of any 
heart murmur was made at that time.  The physician noted that 
there was no history of rheumatic fever, nosebleeds, chorea, 
dyspnea, chronic cough, chest pain or ankle swelling.  The 
Veteran was noted to have no past history of serious illness 
or operations.  On physical examination, blood pressure was 
140/80, the pulse was 80 and regular, and a grade 2 harsh 
systolic murmur was present at the base of the heart, best 
heard in the aortic area.  A thrill was felt at the apex, the 
mitral first sound was prominent, and fluoroscopic 
examination of the chest revealed slight accentuation of the 
heart pulsations, with no heart enlargement.  Electro-
cardiogram readings at the time of this examination showed an 
incomplete right bundle branch block.  The diagnosis at that 
time was rheumatic heart disease with a mild degree of aortic 
stenosis.  See also Report of Private Employer Examination, 
dated in October 1958 (noting a diagnosis of rheumatic heart 
disease).

An August 1959 private chest X-ray report reveals that the 
cardiac silhouette, aorta and pulmonary vessels were normal.  
The lung fields were clear.  The leaves of the diaphragm, 
costophrenic angles and bony thorax were all within normal 
limits.  It was noted that there was no change since August 
1958, and the final diagnosis was "negative."

An October 1984 report of cardiac catheterization includes a 
history of the Veteran having been in good general health 
until about four years prior, when he collapsed but did not 
lose consciousness.  By history, he was found by CT scan and 
angiogram at a local hospital at that time (i.e., about 1980) 
to have had a right cerebellar infarct, and it was felt most 
likely that he had an embolus arising form his heart.  From 
that time forward he had experienced symptoms such as blurred 
vision of the left eye, episodes of rapid heart beat 
associated with shortness of breath and pressure, and a 
heaviness in his chest.  After the October 1984 cardiac 
catheterization the final diagnoses were 1) normal right 
heart hemodynamics with cardiac output of 4.52 L./minute, 2) 
aortic stenosis with a heavily calcified valve, and 3) lower 
abdominal and right groin pain after arterial puncture that 
probably represented a leak of the aorta or dissection at its 
junction with the right iliac artery, and heavy calcification 
in the distal aorta and both iliac arteries.

A report of a November 1984 chest X-ray indicates that the 
heart was at the upper limits of normal size, and that the 
aorta was tortuous and calcified.  The diagnosis was aortic 
atherosclerosis, with no change since a chest X-ray study in 
October 1984.  

A report from St. Mary's Health Center, dated in December 
1987, indicates the Veteran was known to have a heart murmur 
dating back approximately to age 25.  This report states the 
Veteran was not told about his heart murmur while in service.  
The report states by history that the Veteran had one severe 
episode of tonsillitis in service, and that he had no history 
of acute rheumatic fever.  The claims file also contains 
records from St. Louis University Medical Center, dated in 
January 1988, where the Veteran received his aortic valve 
replacement.  These records include diagnoses of severe 
aortic stenosis upon admission.  

Due to the complex nature of the medical evidence of record, 
and in light of VA's heightened duty to assist and to explain 
its findings in cases where service treatment records have 
been lost or destroyed, the Board referred this case for a VA 
medical expert opinion, which was received in February 2009.  
The reviewing expert physician opined that the Veteran had a 
congenital bicuspid aortic valve which had slowly progressed 
to severe aortic stenosis and required surgical intervention.  
He found that the bicuspid valve was first appreciated at a 
cardiac catheterization, and later confirmed during cardiac 
surgery.  He opined that there was no evidence that the 
bicuspid aortic valve disease process was aggravated during 
the Veteran's time in the service.  He further found that the 
Veteran's atrial fibrillation appeared to be a complication 
which is secondary to the bicuspid valve stenosis.  He noted 
that the atherosclerotic vascular disease with aortic 
atherosclerosis was not related to the valvular abnormality.  

He opined that the diagnosis of rheumatic heart disease as 
the etiology of the aortic stenosis was much less evident.  
He noted that there was no evidence of any concomitant mitral 
stenosis and that the mitral regurgitation which occurred 
later appeared to be secondary to left ventricular 
enlargement and dysfunction.  He opined that it would be 
quite uncommon to have isolated rheumatic aortic stenosis 
without concomitant mitral valve disease.  He further noted 
that during the Veteran's two week episode of a sore throat 
while on active duty, the Veteran had no other confirmatory 
symptoms of rheumatic fever.   He noted that this was one 
year prior to the documented heart murmur detection during a 
pre-employment physical examination.

The Board finds the February 2009 VA medical expert's opinion 
to be by far the most probative medical evidence as to 
whether the Veteran's current cardiovascular disability was 
incurred or chronically worsened during active service or is 
related to any incident of service, and accepts his findings 
in full.  From the report it is evident that the opinion is 
based on a detailed review of the claims file, and the report 
contains an extensive rationale for the opinions provided.  
The Board is persuaded by the report that, as detailed by the 
VA expert physician, the Veteran had a congenital bicuspid 
aortic valve which had slowly progressed to severe aortic 
stenosis and required surgical intervention many years after 
service.  

The Board further accepts the VA physician's opinion that 
there is no evidence that the bicuspid aortic disease process 
was aggravated during the Veteran's time in the service.  The 
Board accepts the opinion that of the examiner that is 
unlikely (or, in the examiner's words, much less evident) 
that rheumatic heart disease was the etiology of the 
Veteran's aortic stenosis.  The expert physician provided a 
specific rationale for this opinion, that it would be quite 
uncommon to have isolated rheumatic aortic stenosis without 
concomitant mitral valve disease, and further noted that 
histories of record provided by the Veteran shortly after 
service indicate that during the Veteran's two-week episode 
of a sore throat during service he had no other confirmatory 
symptoms of rheumatic fever.   
The February 2009 VA expert physician opined persuasively 
that the Veteran's atherosclerotic heart disease was not 
related to his congenital valvular abnormality.  There is no 
diagnosis or other indication of arteriosclerosis within one 
year of active service.  The first records of 
arteriosclerotic heart disease are from October 1984.    
Accordingly, a presumption of service connection for 
arteriosclerosis is not warranted pursuant to the provisions 
of 38 C.F.R. §§ 3.307 and 3.309(a).

The Board acknowledges the September 1957 medical opinion 
that the Veteran had rheumatic heart disease with a mild 
degree of aortic stenosis (but with no evidence of heart 
failure).  The Board finds that this opinion is outweighed 
and effectively refuted by the February 2009 VA medical 
expert's opinion, based on the rationales he provided as set 
forth above-that there was no concomitant mitral valve 
disease, which would be very unusual in a case of rheumatic 
heart disease resulting in aortic stenosis, and that there 
was no history of symptoms of rheumatic heart disease other 
than a severe sore throat.  The Board further notes 
additional medical histories and impressions of record, 
subsequent to September 1957, generally indicating that the 
Veteran had no history of rheumatic heart disease.  For 
example, the records from St. Mary's Health Center, dated in 
December 1987, indicate that the Veteran was known to have a 
heart murmur dating back approximately to age 25; that the 
Veteran was not told about his heart murmur while in service; 
that the Veteran had one severe episode of tonsillitis in 
service; and that he had no history of acute rheumatic fever. 

In accord with the February 2009 VA medical expert's opinion, 
the Board finds that the Veteran has a congenital bicuspid 
aortic valve, which did not worsen during service and which 
was not clinically manifested until August 28, 1957, in the 
form of a cardiac murmur.  As the Veteran was discharged from 
active service on August 2, 1956,  this was over one year 
after discharge from active service.  There is no clinical 
evidence of arteriosclerotic heart disease until October 
1984, many years after service and not within one year of 
discharge from active service.  As such, entitlement to 
service connection for arteriosclerotic heart disease on a 
presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309(a).  Further, to the extent the Veteran may have had a 
congenital cardiovascular disease during service, the 
preponderance of the competent medical evidence, in the form 
of the February 2009 VA examiner's opinion, indicates that it 
was not yet clinically manifested during service, and 
indicates there is no evidence of any aggravation during 
service.  Thus, entitlement to service connection is not 
warranted for such disability.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306); VAOPGCREC 82-90 (service connection may be 
granted for a congenital disease on the basis of 
aggravation).  Consistent with the above findings is the 
September 1957 medical opinion of N.P.K., M.D., that there 
was at that time, just slightly over one year after service, 
"no evidence of heart failure or disability of this man and 
his work capacity should be normal," and his notation that 
the Veteran had been discharged from the Army one year prior 
and stated that no mention of any heart murmur was made at 
that time.   This corroborates that the Veteran's congenital 
heart disease was not yet clinically manifest during service 
and was not productive of disability during service or even 
at a time just slightly more than one year after active 
service.  Additionally, the competent clinical evidence of 
record does not establish that his atherosclerotic heart 
disease is etiologically related to service.

The Board acknowledges the Veteran's written assertions that 
a physician has told him that his current heart disease is a 
result of rheumatic fever related to his in-service episode 
of a severe sore throat.  However, the Veteran's assertions 
in this regard do not constitute probative competent medical 
evidence of any significant weight.   See Robinette v. Brown, 
8. Vet. App. 69, 77 (1995) ("we hold here that the 
connection between what a physician said and the layman's 
account of what [the physician] purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence").   Further, the Board acknowledges the Veteran's 
lay-assertions that his current cardiovascular disease is 
related to the severe sore throat that he experienced during 
service.  The Veteran is competent to testify as to the fact 
that the Veteran had a severe sore throat during service, and 
in light of medical histories provided during the years just 
after service, the Board finds the Veteran's assertions as to 
having had a severe sore throat in service are highly 
credible.  However, his opinion that his current heart 
disability is attributable to or etiologically related to the 
in-service sore throat is a medical opinion as to a complex 
medical matter, and the Board cannot afford such opinions 
from the Veteran, as a lay person possessing no medical 
expertise, any probative weight.  The Veteran, as a lay 
person, is not competent to offer opinions on medical 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

In light of the above, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for 
entitlement to service connection for cardiovascular 
disability.  Accordingly, entitlement to service connection 
for cardiovascular disability is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for cardiovascular 
disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


